Citation Nr: 1426418	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a lumbar spine disability prior to December 19, 2011 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for a right knee disability prior to December 19, 2011 and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for a left knee disability prior to December 19, 2011 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1982 to March 1986, April 1986 to April 1989, January 2003 to January 2005, and July 2006 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for lumbar spine and bilateral knee disabilities and assigned noncompensable evaluations for those disabilities, effective June 17, 2009-the date following the Veteran's discharge from service.  The Veteran timely appealed those assigned evaluations.

During the pendency of the appeal, the Veteran's lumbar spine evaluation was increased to 10 percent disabling, effective December 19, 2011-the date of his VA examination-in a March 2012 rating decision.  Likewise, the Veteran's bilateral knee disabilities were increased to 10 percent disabling, effective December 19, 2011, in a June 2013 rating decision.  The Board has recharacterized the issues on appeal in order to comport with these awards of benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 statement, the Veteran reported that on January 25, 2012, he underwent left knee surgery with a private physician.  Those records are not in the claims file.  A remand is therefore necessary in order to obtain those and any other outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In their informal hearing presentation, the Veteran's representative contended that the Veteran's lumbar spine and bilateral knee disabilities had worsened since his last VA examination in December 2011.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran new VA examinations of his lumbar spine and bilateral knee disabilities in order to appropriately assess the current severity of those disabilities on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Austin VA Medical Center, or any other VA medical facility that may have treated the Veteran, since discharge from service in June 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and bilateral knees since discharge from service in June 2009, which is not already of record, particularly the January 2012 left knee surgery records.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of the residuals of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.
(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or not.
(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.
(d) Whether the Veteran has any associated intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.
(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment, and particularly the presence of any radiculopathy.  The nerves affected should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The examiner should finally address what, if any, effect the Veteran's lumbar spine disability has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability preclude substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct bilateral knee range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for each knee's flexion and extension, as necessary based on clinical findings.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that.  

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran, to include any locking symptoms.  

The examiner should finally address what, if any, effect the Veteran's bilateral knee disabilities have on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's bilateral knee disabilities preclude substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine and bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

